Exhibit 10.29
First Amendment to the
FOSTER WHEELER LTD.
Annual Executive Short-Term Incentive Plan
(As Amended and Restated Effective January 1, 2006)
     The Foster Wheeler Ltd. Annual Executive Short-Term Incentive Plan (the
“Plan”) is hereby amended as follows, pursuant to a resolution adopted by the
Board of Directors at its meeting held May 6, 2008:

  1.   The following new sentences are added to the end of Section 4.02 of the
Plan:         Awards will be paid in a lump sum as soon as practical following
the Committee’s approval, but not earlier than January 1 and not later than
March 15 of the year following the calendar year to which they relate (the
“Applicable Period”). To the extent that an award is not paid within the
Applicable Period but is paid by December 31 of the calendar year which includes
the Applicable Period, then it is intended that such payment shall be treated as
made at a “specified time” for purposes of complying with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).     2.   The following
new Section 6.09 is added to the Plan:         If a Participant constitutes a
“specified employee” as of his “separation from service” (as both terms are
defined and applied in Section 409A of the Code), to the extent payment under
this Plan constitutes deferred compensation (after taking into account any
applicable exemptions from Section 409A of the Code), and to the extent required
by Section 409A of the Code, payment may not be made to the Participant until
the earlier of: (i) the first day following the sixth-month anniversary of the
Participant’s separation from service, or (ii) the Participant’s date of death.
    3.   The Amendment shall take effect on the date approved by the Board of
Directors.

     IN WITNESS WHEREOF, the Company has caused this First Amendment to the Plan
to be executed.

                  FOSTER WHEELER LTD.    
 
           
 
  By:   /s/ Raymond J. Milchovich    
 
  Name:  
 
Raymond J. Milchovich    
 
  Title:   Chairman and Chief Executive Officer    

